PER CURIAM
In this case, defendant entered a guilty plea to one count of second-degree theft, ORS 164.045, for stealing DVDs from Walmart, which Walmart recovered. On appeal, defendant challenges only the trial court’s imposition of a $25 compensatory fine to Walmart as a restocking fee, contending that the evidence was insufficient to establish that Walmart suffered economic damage as required by ORS 137.101. The state concedes the error, and we agree and accept the concession. See State v. Donahue, 165 Or App 143, 145, 995 P2d 1202 (2000) (“[A] compensatory fine may be awarded only if the trial court finds that the victim has suffered pecuniary loss as a result of the defendant’s criminal activities.”). Accordingly, we reverse the trial court’s imposition of the compensatory fine and remand with instructions to enter a judgment deleting the compensatory fine, and otherwise affirm.
Reversed and remanded for entry of a judgment omitting the $25 compensatory fine; otherwise affirmed.